U.S. DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA
RECEIVED
OCT 25 2019 UNITED STATES DISTRICT COURT
rony peNobety ELEER WESTERN DISTRICT OF LOUISIANA
Fe ALEXANDRIA DIVISION
DEPUTY
JARVIS BROWN, CIVIL DOCKET NO. 1:19-CV-847-P
Plaintiff
VERSUS JUDGE DRELL
JAMES LEBLANC, ET7'AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein, and after a de novo review of the record including the
Objections filed by Plaintiff, and having determined that the findings and
recommendation are correct under the applicable law;

IT IS ORDERED that the claims against Secretary James LeBlanc are hereby
DENIED and DISMISSED WITH PREJUDICE under 28 U.S.C. §§ 1915(e)(2)(b) and
1915A. The Complaints (Docs. 1, 10, 11) will be served on the remaining Defendants
pursuant to a separate order.

THUS DONE AND SIGNED at Alexandria, Louisiana, this & / day of

Oczog4Z— 2019.

nN

 

eee

DEE D.DRELL ————
UNITED STATES DISTRICT JUDGE
